


Exhibit 10.9
AMENDED EMPLOYMENT AGREEMENT
This Amended Employment Agreement (this “Agreement”) is entered into as of
February 12, 2014 by and between AutoNation, Inc. (together with its
subsidiaries and affiliates, the “Company”), and Michael E. Maroone (the
“Executive”), an individual resident of the State of Florida.
RECITALS
WHEREAS, the Executive currently serves as the President and Chief Operating
Officer of the Company pursuant to an Employment Agreement dated as of July 25,
2013 (the “Prior Employment Agreement”); and
WHEREAS, the Company and the Executive desire to amend and restate the Prior
Employment Agreement with this Agreement, effective as of the date hereof, and
desire to set forth herein amended terms and conditions of the Executive’s
employment with the Company, including certain non-competition covenants
applicable to the Executive.
TERMS OF AGREEMENT
In consideration of the mutual representations, warranties, covenants and
agreements contained in this Agreement, the parties hereto agree as follows:
1.
Employment.

(a)Employment Period. The Executive shall serve as President and Chief Operating
Officer of the Company. The period during which the Executive shall serve as
President and Chief Operating Officer of the Company (the “Employment Period”)
pursuant to the terms of this Agreement shall commence on the date hereof and
shall continue until the close of business on December 31, 2016, unless earlier
terminated pursuant to Paragraph 2 of this Agreement. The parties hereto agree
that the Prior Employment Agreement shall terminate and be of no further force
and effect as of the execution and delivery of this Agreement.
(b)Duties and Responsibilities. During the Employment Period, the Executive
shall have such authority and responsibility and perform such duties as are
customary to the offices the Executive holds or as may be assigned to him from
time to time at the direction of the Company’s Chairman of the Board and Chief
Executive Officer. During the Employment Period, the Executive’s employment
shall be full time and the Executive shall perform his duties honestly,
diligently, competently, in good faith and in what he believes to be the best
interests of the Company and shall use his best efforts to promote the interests
of the Company.
(c)Base Salary. In consideration for the Executive’s services hereunder and the
restrictive covenants contained herein, the Executive shall be paid a base
salary during the Employment Period at an annual rate of $1,000,000 (the
“Salary”). The Salary will be payable in accordance with the Company’s customary
payroll practices and will be subject to annual review and adjustment by the
Compensation Committee (the “Committee”) of the Company’s Board of Directors (or
such other duly authorized committee or subcommittee, as applicable); provided,
however, that the Salary shall not be reduced during the Employment Period.
(d)Bonus. During the Employment Period, the Executive shall participate in the
Company’s Senior Executive Incentive Bonus Plan (the “Plan”), or any successor
or substitute to the Plan, at such target award levels and upon such terms and
conditions as are determined in the discretion of the Committee (or such other
duly authorized committee or subcommittee, as applicable); provided, however,
that the target award level for annual incentive bonuses under the Plan, or any
successor or substitute to the Plan, will be no less than the existing target
award level of 100% of the Executive’s Salary at such time.
(e)Benefits. During the Employment Period, the Executive shall be entitled to
(i) participate in any retirement plans, insurance programs and other fringe
benefit plans and programs as are from time to time established and maintained
for the benefit of executives of the Company, subject to the provisions of such
plans and programs, (ii) participate in the AutoNation, Inc. CEO and President
Vehicle Program (or successor program), and (iii) use of the Company’s corporate
aircraft for personal travel for up to 70 hours per year (provided that the
value of such travel will be included in the Executive’s annual income subject
to tax in accordance with the applicable regulations of the Internal Revenue
Service and Company policy).
(f)Expenses. In addition to the compensation and benefits described above, the
Executive shall be reimbursed for all out-of-pocket expenses reasonably incurred
by him on behalf of or in connection with the business of the Company




--------------------------------------------------------------------------------




during the Employment Period, upon delivery of receipts and pursuant to the
reimbursement standards and guidelines of the Company.
(g)Equity-Based Awards. The Executive shall be entitled to participate in any
annual stock option or other equity-based awards during the Employment Period
(or other broad-based stock option or other equity-based awards that include
senior executives of the Company) at an appropriate level as determined by the
Committee (or such other duly authorized committee or subcommittee, as
applicable).
2.Termination.
(a)Cause, Death and Disability. At any time during the Employment Period, the
Company shall have the right to terminate the Employment Period and to discharge
the Executive for “Cause” (as defined below). Upon any such termination by the
Company for Cause, the Executive or his legal representatives shall be entitled
to that portion of the Salary prorated through the date of termination, and the
Company shall have no further obligations hereunder. Termination for Cause shall
mean termination because of: (i) the Executive’s breach of his covenants
contained in this Agreement; (ii) the Executive’s failure or refusal to perform
the duties and responsibilities required to be performed by the Executive under
the terms of this Agreement; (iii) the Executive willfully engaging in illegal
conduct or gross misconduct in the performance of his duties hereunder
(provided, that no act or failure to act shall be deemed “willful” if done, or
omitted to be done, in good faith and with the reasonable belief that such
action or omission was in the best interests of the Company); (iv) the
Executive’s commission of an act of fraud or dishonesty affecting the Company or
the commission of an act constituting a felony; or (v) Executive’s violation of
Company policies in any material respect.
The Company acknowledges that the Executive may resign or otherwise terminate
the Employment Period and his employment with the Company without Good Reason
(as defined below), provided that (a) the Company shall have no further
obligations hereunder from and after the end of the Employment Period in such
event and the Executive’s rights with respect to any employee stock options or
other grants held by him shall be as set forth in the applicable equity or other
incentive plan and any stock option or other grant agreements and (b) Executive
shall provide reasonable written notice to the Company (in no event less than
twenty (20) business days) of such resignation or termination, shall provide a
reasonable transition of his duties and responsibilities with the Company and
shall coordinate with the Company as to the public communication of the
resignation or termination in order to ensure an orderly transition.
In addition, in the event that during the Employment Period the Executive
(i) dies, the Employment Period shall automatically terminate, or (ii) is unable
to perform his duties and responsibilities as provided herein due to his
physical or mental disability or sickness (a) for more than ninety (90) days
(whether or not consecutive) during any period of twelve (12) consecutive months
or (b) reasonably expected to extend for greater than three (3) months, the
Company may at its election terminate the Employment Period and Executive’s
employment. In the case of clause (i) or clause (ii) above, the Company shall
have no further obligations hereunder from and after such termination date and
the Executive’s rights with respect to any employee stock options or other
grants held by him shall be as set forth in the applicable equity or other
incentive plan and any stock option or other grant agreements.
(b)Without Cause by the Company or by Executive for Good Reason. At any time
during the Employment Period, the Company shall have the right to terminate the
Employment Period and to discharge the Executive without Cause effective upon
delivery of written notice to the Executive. At any time during the Employment
Period, the Executive shall have the right to terminate the Employment Period
for Good Reason if, after delivery of written notice to the Company, the Company
has not cured the circumstances constituting “Good Reason” within ten
(10) business days. Upon such termination of the Employment Period by the
Company without Cause or by the Executive for Good Reason, as long as the
Executive is in compliance with the provisions of Paragraphs 3 and 4 below and
within thirty (30) days of termination of Executive’s employment the Executive
executes a reasonable and mutually acceptable severance agreement with the
Company that includes a release of the Company and a covenant of reasonable
cooperation on matters Executive is involved with pertaining to the Company (a
“Severance Agreement”), the Executive will be entitled to an amount equal to
(i) the sum of the Executive’s then-current Salary plus annual bonus awarded to
the Executive for the calendar year prior to such termination of the Executive’s
employment plus (ii) the pro rata portion (based on the portion of the calendar
year actually served by the Executive) of the annual bonus to which the
Executive would have been entitled had the Executive not been terminated, to the
extent applicable performance targets are met. Payment of the amount due under
clause (i) above will be made by the Company within thirty (30) days following
termination of the Executive. Payment of the amount due under clause (ii) above
will be made by the Company at the same time as annual bonuses are paid to the
Company’s other executives under the Plan for the year in which the Executive is
terminated, but in no event later than March 15 of the following year.




--------------------------------------------------------------------------------




In addition, upon such termination of the Employment Period by the Company
without Cause or by the Executive for Good Reason, as long as the Executive is
in compliance with the provisions of Paragraphs 3 and 4 below and the Executive
executes a Severance Agreement within thirty (30) days of termination of
Executive’s employment:
(1)the Executive and his dependents will be entitled to continue to participate
in the Company’s group health and welfare benefit plans (as such plans are in
effect at such time) for a period of 18 months following such termination at the
same cost to the Executive as such benefits were provided prior to such
termination (or the Company will procure and pay for comparable benefits during
such time period);
(2)all vested employee stock options or other grants carrying a right to
exercise held by the Executive as of such termination will survive and be
exercisable until the expiration of their initial term, at which time such stock
options or other grants carrying a right to exercise, if not exercised, will
terminate and be void; and
(3)all unvested employee stock options or other grants held by the Executive
will immediately vest on such termination, and employee stock options or other
grants carrying a right to exercise will survive and be exercisable until the
first anniversary of such termination, at which time such stock options or other
grants carrying a right to exercise, if not exercised, will terminate and be
void.
At all times during the Employment Period, unless otherwise elected by the
Executive with respect to all outstanding equity-based awards, the foregoing
provisions of clause (2) and clause (3) of this paragraph shall govern in the
event of any conflict between such provisions and the provisions of any stock
option or other grant agreement to which the Executive is a party or the
provisions of any equity or other incentive plan pursuant to which the
Executive’s employee stock options or other grants were granted.
“Good Reason” shall mean the occurrence of any of the following: (i) a material
change by the Company in the Executive’s duties or responsibilities which would
cause Executive’s position with the Company to become of materially and
substantially less responsibility and importance than those associated with his
duties or responsibilities as of the date hereof; or (ii) a material breach of
this Agreement by the Company, which breach is not cured within ten (10) days
after written notice thereof is received by the Company.
(c)Upon termination of the Employment Period hereunder, at the Company’s request
the Executive shall resign from the Company’s Board of Directors.
(d)Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
(i) no amounts shall be paid to the Executive under Section 2 of this Agreement
until the Executive would be considered to have incurred a separation from
service from the Company within the meaning of Section 409A of the Code, and
(ii) amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to this Agreement during the six-month period immediately
following the Executive’s separation from service shall instead be paid within
30 days following the date that is six months following the Executive’s
separation from service (or death, if earlier). Each amount to be paid or
benefit to be provided to the Executive pursuant to this Agreement, which
constitutes deferred compensation subject to Section 409A, shall be construed as
a separate identified payment for purposes of Section 409A. To the extent
required to avoid accelerated or additional tax under Section 409A, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not effect amounts
reimbursable or provided in any subsequent year.
3.Restrictive Covenants. The Executive hereby acknowledges that the Company is
as of the date hereof engaged primarily in the sale, leasing, financing and
servicing of new and used vehicles, as well as the provision of related services
and products, such as the sale of parts and accessories, extended service
contracts, aftermarket automotive products and collision repair services (the
“Auto Business”). The Executive further acknowledges that: (i) the Company may
engage in additional related businesses or in separate and distinct businesses
from time to time, (ii) the Company currently engages in its businesses by means
of traditional retail establishments, the Internet and otherwise and the Company
may in the future engage in its businesses by alternative means, and (iii) the
Executive’s position with the Company is such that he will be privy to specific
trade secrets, confidential information, confidential business lists,
confidential records, customer goodwill, specialized training and employees, any
or all of which have great and competitive value to the Company.
The Executive hereby agrees that, during the Executive’s employment with the
Company and for a period of one (1) year following the termination of the
Executive’s employment with the Company (by the Company or the Executive for any




--------------------------------------------------------------------------------




reason), the Executive shall not, directly or indirectly, anywhere in the United
States (or in any other geographic area outside the United States where the
Company conducts business at any time during Executive’s employment with the
Company):
(a)participate or engage in or own an interest in, directly or indirectly, any
individual proprietorship, partnership, corporation, joint venture, trust or
other form of business entity, whether as an individual proprietor, partner,
joint venturer, officer, director, member, employee, consultant, independent
contractor, stockholder, lender, landlord, finder, agent, broker, trustee, or in
any manner whatsoever (except for an ownership interest not exceeding 1% of a
publicly-traded entity), if such entity or its affiliates is engaged, directly
or indirectly, in the Auto Business or any other business of the type and
character engaged in or competitive with any business conducted by the Company
at any time during the Executive’s employment by the Company on or after the
date hereof;
(b)employ, or knowingly permit any company or business directly or indirectly
controlled by him to employ, any person who was employed by the Company or any
subsidiary or affiliate of the Company at or within the prior six (6) months, or
in any manner seek to induce any such person to leave his or her employment
(including, without limitation, for or on behalf of a subsequent employer of the
Executive);
(c)solicit any customers to patronize any business directly or indirectly in
competition with the businesses conducted by the Company or any subsidiary or
affiliate of the Company at any time during the Executive’s relationship with
the Company; or
(d)request or advise any Person who is a customer or vendor of the Company or
any subsidiary or affiliate of the Company or its successors to withdraw,
curtail or cancel any such customer’s or vendor’s business with any such entity.
Notwithstanding the foregoing, during the Employment Period and subject to the
terms of this paragraph, the Executive may acquire a passive minority interest
(defined as less than 50% equity ownership) in up to ten (10) automotive
dealerships (“Minority Investments”), in each case provided that (i) the
dealership is not located in any of the Company’s existing or prospective
geographic markets, (ii) the Company is not otherwise interested in pursuing a
transaction involving such dealership, and (iii) Executive’s role is as an
investor and not in an operational or managerial capacity. Further, Executive
agrees to first present any auto retail acquisition, add point or investment
opportunity that he becomes aware of to the Company before he pursues such an
opportunity, and that any Minority Investment will require the advance approval
of the Company’s Board of Directors or the Corporate Governance and Nominating
Committee of the Board of Directors.
4.Confidentiality. The Executive acknowledges that he previously entered into,
and will continue to abide by, the Employee Confidentiality Agreement dated as
of May 14, 2003. The Executive hereby also agrees that, without the prior
approval of the Company, he shall not at any time during his employment with the
Company and for a period of five (5) years thereafter: (1) give any interviews
or speeches, write any books or articles, make any public statements (whether
through the press, at automobile trade conferences or meetings or through
similar media), or make any disparaging or negative statements: (x) concerning
the Company or any of its businesses or reputation or the personal or business
reputations of its directors, officers, shareholders or employees,
(y) concerning any matter he has participated in while an employee of the
Company, or (z) in relation to any matter concerning the Company or any of its
businesses occurring after the Employment Period; or (2) in any way impede,
disrupt or interfere with the contracts, agreements, understandings,
communications or relationships of the Company with any third party.
5.Acknowledgments of the Parties. The parties agree and acknowledge that the
restrictions contained in Paragraphs 3 and 4 are reasonable in scope and
duration and are necessary to protect the Company. If any provision of
Paragraphs 3 or 4 as applied to any party or to any circumstance is adjudged by
a court to be invalid or unenforceable, the same shall in no way affect any
other circumstances or the validity or enforceability of any other provisions of
this Agreement. If any such provision, or any part thereof, is held to be
unenforceable because of the duration of such provision or the area covered
thereby, the parties agree that the court making such determination shall have
the power to reduce the duration and/or area of such provision and/or to delete
specific words or phrases and in its reduced form, such provision shall then be
enforceable and shall be enforced. The Executive agrees and acknowledges that
the breach of Paragraph 3 or 4 will cause irreparable injury to the Company, and
upon breach of any provision of such Paragraphs, the Company shall be entitled
to injunctive relief, specific performance or other equitable relief, provided,
however, that such remedies shall in no way limit any other remedies which the
Company may have (including, without limitation, the right to seek monetary
damages).
6.Notices. All notices, requests, demands, claims or other communications
hereunder shall be in writing and shall be deemed given if delivered by
certified or registered mail (first class postage pre-paid), hand delivery,
guaranteed overnight delivery or facsimile transmission, if such transmission is
confirmed by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery, to the following addresses and telecopy numbers
(or to such other addresses or telecopy numbers which such party shall designate
in writing to the other parties):




--------------------------------------------------------------------------------










To the Company:
AutoNation, Inc.
 
200 SW 1st Ave, Ste 1600
 
Fort Lauderdale, Florida 33301
 
Attention: Chairman of the Board
 
 
Copy To:
AutoNation, Inc.
 
200 SW 1st Ave, Ste 1600
 
Fort Lauderdale, Florida 33301
 
Attention: General Counsel
 
Telecopy: (954) 769-6340
 
 
To Executive:
Michael E. Maroone
 
AutoNation, Inc.
 
200 SW 1st Ave, Ste 1600
 
Fort Lauderdale, Florida 33301
 
Telecopy: (954) 769-4666



7.Amendment, Waiver, Remedies. This Agreement may not be modified, amended,
supplemented, extended, canceled or discharged, except by written instrument
executed by all parties. No failure to exercise, and no delay in exercising, any
right, power or privilege hereunder preclude the exercise of any other right,
power or privilege. No waiver of any breach of any provision shall be deemed to
be a waiver of any preceding or succeeding breach of the same or other
provision, nor shall any waiver be implied from any course of dealing between
the parties. No extension of time for performance of any obligations or other
acts hereunder or under any other agreement shall be deemed to be an extension
of the time for performance of any other obligations or any other acts. The
rights and remedies of the parties under this Agreement are in addition to all
other rights and remedies, at law or in equity, that they may have against each
other.
8.Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by him. The Company may assign its rights,
together with its obligations hereunder, to any of its affiliates or
subsidiaries, or any successor thereto.
9.Severability; Survival; Term. In the event that any provision of this
Agreement is found to be void and unenforceable by a court of competent
jurisdiction, then such unenforceable provision shall be deemed modified so as
to be enforceable (or if not subject to modification then eliminated herefrom)
for the purpose of those procedures to the extent necessary to permit the
remaining provisions to be enforced. The provisions of this Agreement (other
than Paragraph 1 and, except for obligations in Paragraph 2 resulting from a
termination of the Employment Period, Paragraph 2) will survive the termination
for any reason of the Employment Period and Executive’s relationship with the
Company. If the Employment Period has not been terminated in accordance with
Paragraph 2 of this Agreement prior to December 31, 2016, (i) the respective
obligations of the parties under Paragraphs 1 and 2 hereof shall terminate on
December 31, 2016, and (ii) the provisions of Paragraphs 3-11 under this
Agreement shall survive.
10.Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one and the same instrument.
11.Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of Florida applicable to
contracts executed and to be wholly performed within such State.
12.Agency. Nothing herein shall imply or shall be deemed to imply an agency
relationship between the Executive and the Company.
* * * *




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


AUTONATION, INC., a Delaware corporation
 
/s/ Michael J. Jackson
MICHAEL J. JACKSON, Chairman of the Board and Chief Executive Officer
 
/s/ Michael E. Maroone
MICHAEL E. MAROONE, individually











